SUPPLEMENTAL
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
***NOTE: Claim 4 was dependent upon a previously cancelled claim 2. Claim 4 has been amended as dependent upon claim 1 without consultation with the attorney. However, the attorney can respond with a 1.312 amendment if the attorney does not agree.***

The application has been amended as follows: 

Claim 4, line 1, “the assembly according to claim 2” has been replaced with --- The assembly according to claim 1----
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644